Title: From George Washington to Thomas Newton, 17 December 1788
From: Washington, George
To: Newton, Thomas



Sir,
Mount Vernon December 17. 88

I have received your letter of the 5th Ulto. The last load of Shingles arrived safe, and as it is not in my power to remit the Cash to discharge your Account and Mr Brents for the freight of the Shingls I have shipped 50 Bbls of f[l]our on board his Vessel which I have requested him to dispose of immediately and pay your Account of £25.15.9 which I presume will be done.
The scarcity of Cash is such at present that I find it almost impossible, with the greatest exertions, to obtain sufficient to answer my ordinary & necessary demands, this naturally leads me to have recourse to my old debts; and among others I should be glad if there was a prospect of obtaining any part of those contracted by the sale of my flour &c. sent to you to dispose of on Commission. I am Sir Your most Obedt Hble Sevt

Go: Washington

